HOFFMAN, District Judge
(dissenting):
I am aware of no decision in which the Supreme Court of the United States has held that a federal district court must, or even should, refuse to entertain a suit under the circumstances present here. The jurisdiction of this court is properly invoked. The plaintiffs, supported by the decision of another three-judge court in Currency Services, Inc., v. Matthews, D.C.W.D.Wis.1950, 90 F.Supp. 40, have raised a substantial federal constitutional question. The application of the challenged statute to the plaintiffs is unquestioned, and the Supreme Court of Illinois has already upheld the exemption of American Express Company without suggesting that its decision in any way rested on the nature of the activities of the plaintiffs in the decided case [McDougall v. Lueder, 1945, 389 Ill. 141, 58 N.E.2d 899, 156 A.L.R. *8571059]. The balance between state-federal relations is not so delicate that it would be upset by this court’s consideration of the merits of the plaintiffs’ claim that the Illinois Currency Exchange Act has deprived them of the equal protection of the laws.
I would grant the prayer of the plaintiffs’ amended complaint.